Name: Commission Implementing Decision (EU) 2016/942 of 30 May 2016 on the clearance of the accounts of the paying agencies of Member States concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD) for the 2015 financial year (notified under document C(2016) 3238)
 Type: Decision_IMPL
 Subject Matter: accounting;  EU finance;  agricultural policy
 Date Published: 2016-06-14

 14.6.2016 EN Official Journal of the European Union L 155/37 COMMISSION IMPLEMENTING DECISION (EU) 2016/942 of 30 May 2016 on the clearance of the accounts of the paying agencies of Member States concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD) for the 2015 financial year (notified under document C(2016) 3238) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (1), and in particular Article 51 thereof, After consulting the Committee on the Agricultural Funds, Whereas: (1) Pursuant to Article 51 of Regulation (EU) No 1306/2013, the Commission, on the basis of the annual accounts submitted by the Member States, accompanied by the information required for the clearance of accounts and an audit opinion regarding the completeness, accuracy and veracity of the accounts and the reports established by the certification bodies, has to clear the accounts of the paying agencies referred to in Article 7 of that Regulation. (2) In accordance with Article 39 of Regulation (EU) No 1306/2013 the agricultural financial year begins on 16 October of year N-1 and ends on 15 October of year N. When clearing the accounts for the 2015 financial year, for the purpose of aligning the reference period for European Agricultural Fund for Rural Development (EAFRD) expenditure with that of the European Agricultural Guarantee Fund (EAGF), account should be taken of expenditure incurred by the Member States between 16 October 2014 and 15 October 2015, as provided for in Article 11(1) of Commission Implementing Regulation (EU) No 908/2014 (2). (3) This Decision concerns the clearance of accounts of the Rural Development programming period 2014-2020. Expenditure incurred in the period from 16 October 2014 to 31 December 2015 and related to the 2007-2013 programming period, will be subject to a clearance decision after 30 June 2016, as provided for in Article 37 of Regulation (EU) No 1306/2013. (4) The second subparagraph of Article 33(2) of Implementing Regulation (EU) No 908/2014 provides that the amounts that are recoverable from, or payable to, each Member State, in accordance with the accounts clearance decision referred to in the first subparagraph of Article 33(1) of that Regulation, are to be established by deducting the intermediate payments for the financial year concerned from the expenditure recognised for that year in accordance with Article 33(1). The Commission is to deduct that amount from or add it to the next intermediate payment. (5) The Commission has checked the information submitted by the Member States and has communicated the results of its checks to the Member States before 30 April 2016, along with the necessary amendments. (6) For certain paying agencies, the annual accounts and the accompanying documents allow the Commission to take a decision on the completeness, accuracy and veracity of the annual accounts submitted. (7) The information submitted by certain other paying agencies requires additional inquiries and, therefore, their accounts cannot be cleared in this Decision. (8) In accordance with Article 41 of Regulation (EU) No 1306/2013, the Commission may reduce or temporarily suspend interim payments to the Member States. It should inform the Member State(s) concerned accordingly. In adopting this Decision, the Commission should take into account the amounts reduced or suspended in order to avoid making any inappropriate or untimely payments, or reimbursing amounts that could later be subject to financial correction. (9) Article 54(4) of Regulation (EU) No 1306/2013 requires Member States to attach to the annual accounts that they have to submit to the Commission pursuant to Article 29 of Implementing Regulation (EU) No 908/2014 a certified table reflecting the amounts to be borne by them under Article 54(2) of Regulation (EU) No 1306/2013. Rules on the application of the Member States' obligation to report the amounts to be recovered are laid down in Implementing Regulation (EU) No 908/2014. Annex II to Implementing Regulation (EU) No 908/2014 sets out the model of the table that Member States have to use to provide information about amounts to be recovered in 2016. On the basis of the tables completed by the Member States, the Commission should decide on the financial consequences of non-recovery of irregularities older than four or eight years respectively. (10) Pursuant to Article 54(3) of Regulation (EU) No 1306/2013, on duly justified grounds, Member States may decide not to pursue recovery. Such a decision may be taken only if the costs already, and likely to be, incurred total more than the amount to be recovered, or if the recovery proves impossible owing to the insolvency recorded and recognised under national law, of the debtor or the persons legally responsible for the irregularity. If the decision has been taken within four years from the date of recovery request, or within eight years where the recovery is taken before the national courts, 100 % of the financial consequences of the non-recovery should be borne by the Union budget. The amounts for which a particular Member State decided not to pursue recovery and the grounds for its decision are shown in the summary report referred to in Article 54(4) in conjunction with point (c)(iv) of Article 102(1) of Regulation (EU) No 1306/2013. Therefore, such amounts should not be charged to the Member States concerned and are consequently to be borne by the Union budget. (11) In accordance with Article 51 of Regulation (EU) No 1306/2013, this Decision is without prejudice to the decisions the Commission may take subsequently to exclude from Union financing expenditure not effected in accordance with Union rules, HAS ADOPTED THIS DECISION: Article 1 With the exception of the paying agencies referred to in Article 2, the accounts of the Member States' paying agencies concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD) in respect of the 2015 financial year and relating to the 2014-2020 programming period, are hereby cleared. The amounts recoverable from, or payable to, each Member State under each rural development programme pursuant to this Decision, are set out in Annex I. Article 2 For the 2015 financial year, the accounts of the Member States' paying agencies in respect of expenditure per Rural Development programme financed by the EAFRD relating to the 2014-2020 programming period as set out in Annex II, are not covered by this Decision and shall be the subject of a future clearance of accounts decision. Article 3 The amounts to be charged to the Member States, as a result of the application of Article 54(2) of Regulation (EU) No 1306/2013, are set out in Annex III to this Decision. Article 4 This Decision is without prejudice to future conformity clearance decisions that the Commission may take pursuant to Article 52 of Regulation (EU) No 1306/2013 to exclude from Union financing expenditure not effected in accordance with Union rules. Article 5 This Decision is addressed to the Member States. Done at Brussels, 30 May 2016. For the Commission Phil HOGAN Member of the Commission (1) OJ L 347, 20.12.2013, p. 549. (2) Commission Implementing Regulation (EU) No 908/2014 of 6 August 2014 laying down rules for the application of Regulation (EU) No 1306/2013 of the European Parliament and of the Council with regard to paying agencies and other bodies, financial management, clearance of accounts, rules on checks, securities and transparency (OJ L 255, 28.8.2014, p. 59). ANNEX I CLEARED EAFRD EXPENDITURE BY RURAL DEVELOPMENT PROGRAMME FOR FINANCIAL YEAR 2015 Amount to be recovered from or paid to the Member State per programme Approved programmes with declared expenditure for EAFRD 2014-2020 (EUR) MS CCI Expenditure 2015 Corrections Total Non-reusable amounts Accepted amount cleared for FY 2015 Interim payments reimbursed to the Member State for the financial year Amount to be recovered from ( ) of paid to (+) the Member State i ii iii = i + ii iv v = iii  iv vi vii = v  vi AT 2014AT06RDNP001 381 310 898,63 0,00 381 310 898,63 0,00 381 310 898,63 381 361 903,88  51 005,25 (*) BE 2014BE06RDRP001 25 824 568,05 0,00 25 824 568,05 0,00 25 824 568,05 25 824 519,99 48,06 CZ 2014CZ06RDNP001 165 754 969,31 0,00 165 754 969,31 0,00 165 754 969,31 192 471 958,06  26 716 988,75 DE 2014DE06RDRP003 69 343 628,07 0,00 69 343 628,07 0,00 69 343 628,07 69 344 016,91  388,84 DE 2014DE06RDRP004 145 877 031,79 0,00 145 877 031,79 0,00 145 877 031,79 145 877 031,80  0,01 DE 2014DE06RDRP010 16 005 787,32 0,00 16 005 787,32 0,00 16 005 787,32 16 005 787,32 0,00 DE 2014DE06RDRP015 12 294 259,14 0,00 12 294 259,14 0,00 12 294 259,14 12 294 259,14 0,00 DE 2014DE06RDRP019 22 260 981,16 0,00 22 260 981,16 0,00 22 260 981,16 22 260 981,16 0,00 DE 2014DE06RDRP020 690 939,74 0,00 690 939,74 0,00 690 939,74 690 939,74 0,00 DE 2014DE06RDRP021 21 179 649,99 0,00 21 179 649,99 0,00 21 179 649,99 21 179 657,44  7,45 DE 2014DE06RDRP023 531 180,02 0,00 531 180,02 0,00 531 180,02 531 180,01 0,01 DK 2014DK06RDNP001 2 689 075,24 0,00 2 689 075,24 0,00 2 689 075,24 2 696 105,67  7 030,43 EE 2014EE06RDNP001 35 181 403,94 0,00 35 181 403,94 0,00 35 181 403,94 35 181 411,29  7,35 ES 2014ES06RDRP002 6 519 362,16 0,00 6 519 362,16 0,00 6 519 362,16 6 519 364,35  2,19 ES 2014ES06RDRP006 6 691 192,15 0,00 6 691 192,15 0,00 6 691 192,15 6 691 190,86 1,29 ES 2014ES06RDRP008 6 878 585,48 0,00 6 878 585,48 0,00 6 878 585,48 6 878 585,02 0,46 ES 2014ES06RDRP009 190 411,31 0,00 190 411,31 0,00 190 411,31 190 411,31 0,00 FI 2014FI06RDRP001 428 149 136,49 0,00 428 149 136,49 0,00 428 149 136,49 428 151 198,81  2 062,32 FI 2014FI06RDRP002 2 399 619,93 0,00 2 399 619,93 0,00 2 399 619,93 2 399 488,31 131,62 HR 2014HR06RDNP001 54 740 205,68 0,00 54 740 205,68 0,00 54 740 205,68 54 723 353,56 16 852,12 IE 2014IE06RDNP001 377 083 584,62 0,00 377 083 584,62 0,00 377 083 584,62 377 083 558,84 25,78 IT 2014IT06RDRP007 8 784 801,71 0,00 8 784 801,71 0,00 8 784 801,71 8 784 801,71 0,00 IT 2014IT06RDRP011 4 562 792,61 0,00 4 562 792,61 0,00 4 562 792,61 4 562 792,73  0,12 IT 2014IT06RDRP014 5 306 212,36 0,00 5 306 212,36 0,00 5 306 212,36 5 306 212,34 0,02 LT 2014LT06RDNP001 39 557 009,30 0,00 39 557 009,30 0,00 39 557 009,30 39 561 467,01  4 457,71 LU 2014LU06RDNP001 11 671 087,56 0,00 11 671 087,56 0,00 11 671 087,56 12 223 285,00  552 197,44 LV 2014LV06RDNP001 55 866 391,67 0,00 55 866 391,67 0,00 55 866 391,67 55 866 391,67 0,00 NL 2014NL06RDNP001 28 548 767,47 0,00 28 548 767,47 0,00 28 548 767,47 28 565 642,25  16 874,78 PL 2014PL06RDNP001 82 487 087,18 0,00 82 487 087,18 0,00 82 487 087,18 174 360 864,74  91 873 777,56 (*) PT 2014T06RDRP001 19 570 366,84 0,00 19 570 366,84 0,00 19 570 366,84 19 570 366,80 0,04 PT 2014PT06RDRP002 242 730 181,50 0,00 242 730 181,50 0,00 242 730 181,50 242 730 181,50 0,00 SI 2014SI06RDNP001 31 096 838,46 0,00 31 096 838,46 0,00 31 096 838,46 31 096 834,45 4,01 SK 2014SK06RDNP001 62 340 494,57 0,00 62 340 494,57 0,00 62 340 494,57 62 340 529,87  35,30 UK 2014UK06RDRP001 331 363 762,48 0,00 331 363 762,48 0,00 331 363 762,48 331 377 679,49  13 917,01 UK 2014UK06RDRP002 36 460 281,62 0,00 36 460 281,62 0,00 36 460 281,62 36 444 974,33 15 307,29 UK 2014UK06RDRP003 150 987 082,94  40 670,17 150 946 412,77 0,00 150 946 412,77 151 215 460,52  269 047,75 (*) The implementation of the clearance of accounts Decision must take into account any financial operations that the Commission has already executed in respect of this balance. ANNEX II CLEARANCE OF THE PAYING AGENCIES' ACCOUNTS FINANCIAL YEAR 2015  EAFRD List of the Paying Agencies and programmes for which the accounts are disjoined and are subject of a later clearance decision Member State Paying Agency Programme Belgium RÃ ©gion Wallonne 2014BE06RDRP002 Germany Mecklenburg-Vorpommern 2014DE06RDRP011 Spain Organismo pagador de la Comunidad AutÃ ³noma del Principado de Asturias 2014ES06RDRP003 ConsejerÃ ­a de Agricultura, GanaderÃ ­a y Medio Ambiente del Gobierno de La Rioja 2014ES06RDRP016 France Office du DÃ ©veloppement Agricole et Rural de Corse (ODARC) 2014FR06RDRP094 Agence de Services et de Paiement (ASP) 2014FR06RDRP006 2014FR06RDRP011 2014FR06RDRP021 2014FR06RDRP024 2014FR06RDRP025 2014FR06RDRP026 2014FR06RDRP031 2014FR06RDRP042 2014FR06RDRP043 2014FR06RDRP052 2014FR06RDRP053 2014FR06RDRP054 2014FR06RDRP072 2014FR06RDRP073 2014FR06RDRP082 2014FR06RDRP083 2014FR06RDRP091 2014FR06RDRP093 Sweden Statens jordbruksverk (SJV) 2014SE06RDNP001 ANNEX III CLEARANCE OF THE PAYING AGENCIES' ACCOUNTS FINANCIAL YEAR 2015  EAFRD Corrections according to Article 54(2) of Regulation (EU) 1306/2013 Member State Currency In National currency In Euro AT EUR   BE (*) EUR 182,53 182,53 BG BGN   CY EUR   CZ CZK 11 608,23 429,50 DE (*) EUR 15 423,04 15 423,04 DK DKK 508 055,31 68 079,41 EE EUR 25 072,89 25 072,89 ES (*) EUR 129 359,14 129 359,14 FI EUR 12 095,83 12 095,83 FR (*) EUR   GB GBP 27 682,77 37 703,93 GR EUR 34 527,08 34 527,08 HU HUF 38 935 496,00 116 806,49 IE EUR 68 731,48 68 731,48 IT EUR 124 824,58 124 824,58 LT LTL   LU EUR   LV EUR 8 157,44 8 157,44 MT EUR 861,21 861,21 NL EUR   PL PLN 1 302 207,30 306 018,72 PT EUR 65 597,17 65 597,17 RO RON 4 631,80 1 023,63 SE (*) SEK   SI EUR 16 900,12 16 900,12 SK EUR 24,88 24,88 (*) In respect of the paying agencies for which the accounts are disjoined, the reduction as laid down in Art 54(2) is to be applied once the accounts are proposed for clearance.